In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (DiBlasi, J.), dated June 29, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
In opposition to the prima facie demonstration of entitlement to judgment as a matter of law made by the defendants, a snow-plowing company and its principal, the plaintiffs failed to raise a triable issue of fact. The defendants owed no duty to the plaintiffs, and the assertions that the defendants had notice of the allegedly dangerous condition, or created or exacerbated it, do not provide a basis for liability in this case (see, Bugiada v Iko, 274 AD2d 368; Pavlovich v Wade Assocs., 274 AD2d 382; cf., Mangieri v Prime Hospitality Group, 251 AD2d 632).
The appellants’ remaining contentions are without merit. Mangano, P. J., S. Miller, Friedmann and Feuerstein, JJ., concur.